Order entered August 16, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00909-CR

                               EX PARTE QUINCY BLAKELY

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX18-90017-M

                                            ORDER
       The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his pretrial application for writ of habeas corpus. This is an accelerated appeal

and is governed by Texas Rule of Appellate Procedure 31.

       We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it with the clerk’s record. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803

(Tex. Crim. App. 2013).

       The Court notes that this appeal arises from the same case and writ application as a prior

appeal in this Court filed as cause no. 05-18-00554-CR. To avoid the time and expense of

having the trial court clerk duplicate documents already filed, we DIRECT the Clerk of the Fifth

District Court of Appeals to duplicate the electronic clerk’s record filed with the Clerk on June 6,

2018 in cause no. 05-18-00544-CR styled Ex parte Quincy Blakeley and file the clerk’s record

into the current appeal.
       We ORDER the D a l l a s County District Clerk to file the clerk’s record by

August 31, 2018. We ORDER that the clerk’s record contain copies of all documents related to

appellant’s application for writ of habeas corpus not previously filed in cause no. 05-18-00544-

CR, including the indictment, any response from the State to appellant’s habeas application, the

trial court’s order adjudicating the writ application, and the trial court’s certification of

appellant’s right to appeal.

       We ORDER the court reporter to file, by August 31, 2018, either the reporter’s record or

written verification that no hearing was conducted.

         After the record has been filed, the Court will determine whether it desires briefs and

will notify the parties of any briefing deadlines, the submission date, and the panel.

       We DIRECT the Fifth District Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter,

194th Judicial District Court; Felicia Pitre, Dallas County District Clerk; Quincy Blakely, pro se

appellant; and counsel for the State.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE




                                               –2–